DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Per MPEP §606.01, if a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. Therefore, the title is hereby changed via Examiner’s Amendment detailed hereinbelow.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
TITLE
	RETRACTABLE VORTEX GENERATOR SYSTEM FOR AN AIRCRAFT

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Furthermore, DiCocco et al. (US 9,637,223 B1), teaches wherein the driving means comprises a motor (96) and a gear rod mechanism (94), wherein the motor is configured for mechanically actuating the gear rod mechanism for moving the plate between the first and the second position (col. 10, lines 37-39,).
However, the prior art does not teach the combined limitations of the claimed invention, specifically: with regard to claim 1, the driving means configured for rotating the plate 180 degrees between a first position and a second position; with regard to claim 16, wherein the gear rod mechanism comprises at least a first rod and a second rod, wherein the first rod is articulately connected to the plate, the first rod being further articulately connected to the second rod by means of a ball joint, and the second rod is further articulately connected to the motor; with regard to claim 17, wherein the driving means comprises at least one electromagnet configured to alternate its polarity, wherein when said electromagnet has a first polarity, the at least one metallic flap abuts against .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADY W FRAZIER/Primary Examiner, Art Unit 3647